Per Curiam.
The surety’s contract was several as well as *520joint. A bond binding the parties, their heirs, executors and administrators, and each or every of them, was held so in Besore v. Potter, (12 Serg. & Rawle 154), as well as in subsequent cases; and in Wampler v. Shissler, (1 Watts & Serg. 365), a recognizance to be levied of the goods, chattels, lands or tenements of the parties respectively, was held to be joint and several. Here an intent to create a several liability is still more apparent in the style of the promises which were made in the name of the lessee. Thus, it was said, “ the said Charles does agree to cut no timber,” &c.; “ the said Charles is to pay all taxes,” &c.; “ the said Charles does agree to pay the said Kleckner $60 for the first year,” &c.; words which certainly make a several promise by the lessee; and if he is severally bound, so must his surety be. The several recovery against Charles, the lessee, therefore, did not bar the action against his surety; and it was properly sustained in the court below.
Judgment affirmed.